Citation Nr: 0006647	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-45 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for vertigo.  

4.  Entitlement to an increased (compensable) rating for 
chronic bilateral otitis externa.  

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from December 1949 to 
August 1953.  He also had subsequent service with the Army 
National Guard, accumulating the required years of service to 
be eligible for retired pay in 1982, and was placed on the 
retired list in November 1990. 

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a July 1996 rating action, with 
which the veteran expressed disagreement in August 1996.  A 
statement of the case was issued in September 1996, and a 
substantive appeal was received in October 1996.  Thereafter, 
supplemental statements of the case were issued in June 1999 
and September 1999, after which the case was forwarded to the 
Board in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's assertion that he has hearing loss, 
tinnitus, and vertigo that are related to service is not 
supported by medical evidence that would render the claims 
for service connection for those disabilities plausible under 
the law.

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to his claim for an 
increased rating for chronic otitis externa has been obtained 
by the RO. 

3.  The veteran's otitis externa is not shown to be 
productive of swelling, dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for vertigo.  38 U.S.C.A. § 5107 (West 
1991).

4.  The criteria for a compensable evaluation for chronic 
bilateral otitis externa are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.7, 4.31, 4.87, 
Diagnostic Code 6210 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Service Connection

The threshold question to be answered regarding these claims 
is whether they are well grounded.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If they 
are not, they must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See Morton v. West, 
12 Vet.App. 477, 480 (1999) (noting that the Federal Circuit, 
in Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In addition, 
service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
in or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall also be service connected.  
38 C.F.R. § 3.310 (1999).  

Regarding the veteran's claims as they concern hearing loss 
and tinnitus, he apparently contends that these conditions 
are a result of his exposure to noise while he served in the 
National Guard and/or during his period of active duty.  As 
it happens, there are apparently no medical records available 
from the veteran's service in the National Guard.  A letter 
from the State of New Jersey Department of Military and 
Veterans Affairs, dated in October 1996, is on file, to the 
effect that there are no medical records available pertaining 
to the veteran, and a similar response was received from the 
National Personnel Records Center in St. Louis, in 1998.  
Medical records from the veteran's active military service, 
between 1949 and 1953, do not reflect the presence of either 
tinnitus or hearing loss.  Indeed, the report of the 
examination conducted in connection with the veteran's 
separation from service, in August 1953, revealed that spoken 
and whispered voice testing results were 15/15 bilaterally.  

Available post-service medical records include the report of 
an examination conducted for VA purposes in September 1954.  
This showed that "[a]djusted speech reception decibel loss 
was noted as left 12, right 6," but there was no indication 
that this was considered to be linked to the veteran's 
service, or to his service-connected otitis externa.  There 
was also no indication that the veteran had tinnitus, and, in 
fact, the veteran specifically denied the presence of ringing 
in the ears. 

The record shows that the veteran underwent another 
examination for VA purposes in 1965.  The report from that 
examination did not show the presence of either hearing loss 
or tinnitus.  Subsequently dated VA treatment records, dated 
in the 1980's, also did not show any complaints or findings 
related to hearing loss or tinnitus.  

In April 1995, the veteran submitted the claim for benefits 
which has become the subject of this appeal.  In connection 
with that claim, VA outpatient treatment records dated in 
December 1995 were associated with the claims file.  These 
reflected that the veteran was fitted for a hearing aid in 
his left ear, but there were no comments recorded that linked 
any hearing loss or complaints of tinnitus with the veteran's 
service, or to his service-connected disability.  In June and 
July 1996, the veteran was examined for VA purposes in 
connection with his claim for benefits.  The records from 
these examinations show that the veteran gave a history of 
long-standing bilateral tinnitus and hearing loss.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as set out below. 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
65
75
LEFT
20
20
45
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 72 percent in the left ear.  The 
diagnoses were mild - moderate sensorineural hearing loss; 
and tinnitus of questionable etiology.  It is significant to 
note, however, that those findings were not shown to have 
been considered to be related to the veteran's service, or to 
his service-connected disability.  

In January and February 1999, the veteran was again examined 
for VA purposes.  The reports from these examinations reveal 
that the veteran stated he thought his hearing loss and 
tinnitus had either had their onset during his active 
military service between 1949 and 1953, or as a result of 
noise exposure during his service in the National Guard.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as set out below. 






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
70
80
LEFT
25
20
50
70
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.  
These findings were characterized as revealing a 
precipitously sloping mild to severe sensorineural hearing 
loss, slightly worse on the left.  As to the etiology of the 
veteran's hearing loss, the examining physician noted that it 
"may be due to noise exposure, presbycusis, or a combination 
of the two etiologies."  No opinions were entered regarding 
the etiology of any tinnitus complaints.  

In view of the foregoing, the Board finds that the veteran 
has failed to present evidence of a well-grounded claim for 
service connection for either hearing loss or tinnitus.  As 
noted above, there is no medical evidence showing the 
presence of either tinnitus or hearing loss during the 
veteran's period of active service.  Similarly, there is no 
medical evidence of hearing loss for more than a year after 
the veteran's 1953 service discharge, and tinnitus was not 
shown by any medical record until the 1990's.  More 
important, while the record shows that the veteran currently 
has been diagnosed to have both bilateral hearing loss and 
tinnitus, there are no medical records which tend to 
demonstrate that either of these conditions were considered 
by medical professionals to be related to the veteran's 
military service.  

In this regard, we note that one VA physician opined that the 
veteran's hearing loss may be due to noise exposure, which 
the veteran has maintained could only have occurred during 
his National Guard or active duty service.  At the same time, 
however, it must be observed that this physician did not 
indicate to what type of noise exposure he was referring.  
Moreover, even if it were to be presumed that it was noise 
exposure during the veteran's military service, the examiner 
simply said that the veteran's hearing loss may be due to 
noise exposure.  The equivalent implication, of course, is 
that the hearing loss may not be due to noise exposure.

Indeed, that examiner offered that the veteran's hearing loss 
may also have been due to presbycusis, or a combination of 
noise exposure and presbycusis.  Given that there is no other 
competent supporting medical evidence, such a speculative 
statement by this examining physician cannot be read to 
establish a nexus between the veteran's hearing loss and 
service.  See Bostain v. West, 11 Vet.App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim").  See also Warren v. Brown, 6 Vet.App. 4, 
6 (1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, supra.  
Accordingly, the Board does not find that this statement 
supports the veteran's contention that he incurred hearing 
loss as a result of military service.  

In the absence of competent (medical) evidence of a nexus 
between the veteran's service (or his service-connected 
disability) and either his hearing loss or his tinnitus, the 
veteran has failed to satisfy the threshold requirement for 
submitting a well-grounded claim for benefits, as set out in 
the judicial precedent in Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  In view of this, there is 
no duty to assist the veteran further in the development of 
his claims, and the Board does not have jurisdiction to 
adjudicate them.  Boeck v. Brown, 6 Vet.App. 14 (1993), 
Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  

In reaching this decision, the Board has respectfully 
considered the veteran's contentions that his hearing loss 
and tinnitus were caused by his exposure to noise in service.  
We must note, however, that the veteran cannot meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, because, as a lay person, he 
is not competent to offer medical opinions such as he has 
done here.  See Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").  See also Bostain v. West, supra, 
citing Espiritu, supra; Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With respect to the veteran's claim concerning vertigo, the 
Board notes that there is some question concerning whether 
the veteran actually intended to pursue an appeal in that 
regard.  Although the condition was noted when the veteran 
underwent VA examination in connection with this claim in 
July 1996, we note that, in the August 1996 letter from the 
veteran which served as his notice of disagreement with the 
rating action here on appeal, he acknowledged that his 
vertigo was caused by certain medication he had been taking 
at the time, and that he no longer had the condition.  
Similarly, when the veteran was again examined for VA 
purposes in January and February 1999, he acknowledged that 
his complaints of dizziness were related to medication he had 
been taking, and he specifically denied any current 
complaints in that regard.  Vertigo was not diagnosed 
following this examination, and, indeed, vertigo was only 
shown following that July 1996 examination.  The veteran's 
service medical records, like his current records, do not 
show the presence of this disorder.  

Whether the veteran actually intended to pursue an appeal in 
this regard, under the circumstances described above, is not 
clear.  Assuming he did, however, it is the Board's 
conclusion that the evidence fails to show the presence of 
the claimed disability.  In the absence of medical evidence 
showing the current presence of vertigo, a well-grounded 
claim for service connection for that disability, as set out 
in the judicial precedent in Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991) has not been presented.  As 
indicated above, in view of this, there is no duty to assist 
the veteran further in the development of such a claim, and 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 
136 (1994).  As claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, a claim for service connection for vertigo must 
be denied.


b.  Increased Rating 

With regard to this aspect of the veteran's appeal, the Board 
observes that claims for increased ratings are, in general, 
well grounded within the meaning of 38 U.S.C.A. § 5107, since 
an assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a well-grounded claim.  
With that initial burden having been satisfied, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the RO has obtained the 
reports of current examinations conducted for VA purposes, as 
well as copies of records of recent outpatient treatment.  As 
the evidence does not indicate that any further relevant 
records are available, we conclude that the duty to assist 
has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

A review of the record reflects that the veteran was treated 
for otitis in service, and that, when he was examined for VA 
purposes in 1954, he was diagnosed to have chronic bilateral 
otitis externa.  In a rating action dated in September 1954, 
the veteran was service connected for this disability, and 
assigned a noncompensable disability evaluation.  Since that 
time, the veteran's otitis externa has remained evaluated at 
the noncompensable rate.  

In connection with his current claim, the veteran underwent 
VA examination in 1996 and 1999.  With respect to the 1996 
examination, it was recorded that the veteran's tympanic 
membranes were clear and there were no lesions of the auricle 
or external canal.  Otitis externa was specifically noted as 
not present.  The 1999 examination report revealed that the 
veteran had not recently had any recurrence of ear infection, 
and, while there was scaling of the skin at the external 
canals, which were otherwise clear and not edematous, that 
was diagnosed as eczema.  That disorder, however, is not the 
disability for which the veteran has been service connected.  

In addition to the foregoing examinations, the RO obtained VA 
outpatient treatment records dated in December 1995.  
Although hand-written and difficult to read, these records do 
not appear to show treatment for otitis externa.  Indeed, it 
appears that the external auditory canals were considered to 
be within normal limits.  

Otitis externa is evaluated under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6210.  Under this code, a 10 percent 
rating is assigned when there is swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.  This is the highest, as well as the 
lowest rating under this code, although, in such 
circumstances where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

As set forth above, there is no current evidence showing any 
treatment for otitis externa, nor is there any current 
evidence that even shows the presence of this disability.  
Accordingly, there is no evidence of swelling, dry and scaly 
or serous discharge, and/or itching requiring frequent and 
prolonged treatment for otitis externa.  In view of this, the 
criteria for a compensable rating for otitis externa are not 
met, and the veteran's appeal in this regard is denied.  

In reaching this decision, the Board notes that, in 
correspondence from the veteran associated with the claims 
file, he seems to have attached some significance to VA 
treatment he received for his otitis externa in the 1950's 
and 1960's, the records of which have been apparently lost.  
Since, however, it is recent records which are the most 
relevant in determining the current level of impairment 
caused by any disability, the absence of the records from the 
claims file, to which the veteran has referred, is not of 
such importance as to prevent reaching a decision in this 
case.  See Francisco v. Brown, 7 Vet.App. 55 (1994).  This is 
particularly so, given that current records and examination 
reports fail to show the presence of the disability at issue.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a tinnitus is denied.  

Service connection for vertigo is denied. 

Entitlement to an increased (compensable) rating for chronic 
bilateral otitis externa is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

